PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
             ______________

                  No. 10-4468
                ______________

              MAMADOU NBAYE,
      (a/k/a AMADOU KORKA DIALLO),

                                        Petitioner

                       v.

ATTORNEY GENERAL OF THE UNITED STATES,

                                        Respondent
                ______________

   On Petition for Review of the Decision and
   Order of the Board of Immigration Appeals
            (BIA No. A097 520 789)
  Honorable Grace A. Sease, Immigration Judge
                ______________

    Submitted under Third Circuit LAR 34.1(a)
                October 6, 2011

BEFORE: McKEE, Chief Judge, and FUENTES and
        GREENBERG, Circuit Judges
                 (Filed: October 20, 2011)
                      ______________
Randall L. Johnson
Johnson & Associates
2000 Clarendon Blvd.
Suite 201
Arlington, VA 22201

   Attorneys for petitioner

Eric H. Holder
Attorney General
Thomas W. Hussey
Tony West
Assistant Attorney General
Civil Division
Ada E. Bosque
Senior Litigation Counsel
Puneet Cheema
Trial Attorney
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 878, Ben Franklin Station
Washing, D.C. 20044

   Attorneys for respondent
                      ______________

                 OPINION OF THE COURT
                     ______________

                              2
GREENBERG, Circuit Judge.

        This matter comes on before this Court on a petition for
review of a decision and order of the Board of Immigration
Appeals (“BIA”) dated October 29, 2010, denying petitioner
Mamadou Nbaye’s motion to reopen his proceedings seeking
asylum, withholding of removal, and relief under the
Convention Against Torture based on changed country
conditions in Guinea, his country of origin. He filed that motion
seeking reconsideration of the BIA’s denial of his earlier motion
to reopen and reconsideration of the earlier orders denying him
relief. This case has a long history which we need not set forth
in detail. Rather, it is sufficient for us to point out that Nbaye
sought to enter this country with a stolen French passport on
February 22, 2005, but was intercepted at that time.
Subsequently, numerous proceedings ensued arising from the
Department of Homeland Security initiating removal
proceedings against him. In these proceedings, Nbaye sought
the three types of relief we listed above, as he claims to fear
returning to Guinea because he believes that if he returns he will
be persecuted on account of his political opinion attributable to
his membership in the Rally of Guinean People Party (“RPG”).

        Nbaye consistently has been unsuccessful in the
numerous proceedings that followed his unlawful entry into this
country, and has been subject to an administratively final order
of removal since December 12, 2005. Nevertheless, he remains
in this country. In its October 29, 2010 decision and order the
BIA held that to the extent Nbaye’s filing then before it was a
motion for reconsideration of a decision denying a prior motion
for reconsideration, 8 C.F.R. § 1003.2 barred the motion. To the

                                3
extent that Nbaye was seeking a reopening of the proceedings,
the BIA denied Nbaye’s motion because: (1) he had not shown
that there was a change in country conditions in Guinea that was
material to his claim, and (2) the motion was both time and
number barred. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. §
1003.2(c). Nbaye then filed the petition for review now before
us.
        During his convoluted proceedings, Nbaye has contended
that he has been subject to persecution because of this
involvement with the RPG. In his presentations, Nbaye has
included evidence that a military junta rather than the RPG was
in power in Guinea on September 28, 2009, and that it
massacred its political opponents on that day. In the current
proceedings, Nbaye summarizes his argument as follows:

              The Board decision dated October 29,
       2010, is manifestly contrary to law and an abuse
       of discretion. The BIA abused its discretion in
       finding that the conditions in Guinea were
       substantially the same for RPG members after the
       September 2009 massacre. The Petitioner’s
       evidence submitted in his motion to reopen clearly
       shows a change in treatment of opposition party
       members in the wake of the September 2009
       massacre.

Petitioner’s br. at 11.

        In the course of our review of this case, it came to our
attention that since December 2010 when there was a change of
government, the RPG has been the governing party in Guinea.

                               4
Naturally we questioned whether this change in government
undercut Nbaye’s claim for relief, as he clearly attributed his
persecution to his involvement with the RPG. Consequently, we
had our clerk address a letter to the attorneys on this appeal
which in material part reads as follows:

       The Guinea People Party (“RPG”) recently came
       to power in Guinea. The Petitioner, a member of
       the RPG has repeatedly sought asylum and
       withholding of removal for fear of persecution
       based on political opinion. Counsel for the parties
       are directed to submit letter briefs . . . addressing
       the impact, if any, the changed political
       circumstances in Guinea have on Nbaye’s claim
       for relief and also addressing why the matter
       should not be remanded to the [BIA] to consider
       the changed country conditions.

        The attorneys have filed the letter briefs as we directed.
Nbaye contends that we should grant his petition for review on
the current record or, alternatively, should remand the case to
the BIA for consideration of the new evidence, since the record
has closed on the petition for review now before us. The
Attorney General responded that we lack jurisdiction to consider
evidence of changed conditions in Guinea that occurred after the
BIA’s decision because our review is limited to consideration of
the existing administrative record.           See 8 U.S.C. §
1252(b)(4)(A). The Attorney General further contends that
Nbaye is not entitled to relief on the current record and thus
there is no need to remand the case. Accordingly, the Attorney
General argues that it would be futile to remand the matter for

                                5
further proceedings. Significantly, the parties’ briefs confirm
that the RPG has come to power.

       We recognize that our precedents demonstrate that we
have declined to take judicial notice of materials not in the
record on petition for review in removal cases, see Wong v.
Att’y Gen., 539 F.3d 225, 234 n.4 (3d Cir. 2008); Borishaj v.
Ashcroft, 378 F.3d 314, 330 (3d Cir. 2004), and we further
recognize that 8 U.S.C. § 1252(b)(4)(A) requires that a court of
appeals decide a petition for review of an order of removal only
on the record on which the order was entered. On the other
hand, we are aware that other courts of appeals have asserted
that they have discretion to take judicial notice of changes in
political situations that have occurred after the issuance of an
order of removal. See Hoxhallari v. Gonzalez, 468 F.3d 179,
186 n.5 (2d Cir. 2006) (per curiam). It seems to us that it would
be myopic to ignore the circumstance that the RPG has come to
power in Guinea inasmuch as Nbaye attributes his persecution to
membership in that party.

        We have concluded that although we cannot decide the
case on the basis that there has been a change in power in
Guinea, our precedents and 8 U.S.C. § 1252(b)(4)(A) on the one
hand and the seemingly appropriate way to proceed in this
matter on the other can be accommodated by remanding the case
to the BIA so that it can consider the change in power in Guinea.
 After all, by remanding the matter for BIA’s consideration of
the change in power we neither would be approving nor
rejecting the BIA’s decision and order. See Borishaj, 378 F.3d
at 330.


                               6
       We realize that the Attorney General contends that it
would be futile to remand the matter because, even without
regard for the change in government, Nbaye cannot prevail in
his effort to avoid removal. We, however, reject this basis for
avoiding remand as it is possible, though we do not express an
opinion on this point, that based on the current record we could
grant Nbaye substantive relief on his petition for review but that
on remand the BIA may determine that the change in
government precludes Nbaye from obtaining relief. In that
scenario the remand surely would not have been futile. Rather,
it would have been outcome determinative.

       For the foregoing reasons, we grant the petition for
review to the limited extent that we will vacate the October 29,
2010 decision and order denying Nbaye’s motion but do so
without prejudice to the BIA reinstating the decision and order
on the remand. Thus, we do not base the vacation of the
decision and order on our assessment of the merits of Nbaye’s
petition. On the remand the BIA should consider the possible
effect of the change in power in Guinea.

       No costs will be taxed in these proceedings.




                                7